DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 16-26, and 29-36 are pending and examined below. This action is in response to the claims filed 1/14/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 1/14/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 1/14/21. 35 U.S.C. § 103 rejections are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Dobler et al. (US 2007/0182529) below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 16-17, 21-26, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequet et al. (US 2010/0299054) in view of Dobler et al. (US 2007/0182529).

Regarding claims 1 and 29, Hennequet discloses a system for managing the operation of a vehicle including a method for producing control data for rule-based driver assistance for guiding a vehicle by a driver assistance system (Fig. 2 Steps 8-11), the method comprising: 
detecting values of at least one input parameter which at least partially characterizes a driving scenario (¶38 - mode of running of the vehicle corresponds to the recited driving scenario, the position and of the rate of depression of the accelerator pedal, of the brake pedal, ; 
detecting values, via at least one sensor, of at least one adjustment parameter for guiding at least one of the vehicle and which characterizes a driving style and a body parameter which is a physiological value that characterizes body functions of a vehicle occupant in the same time period (¶37-39 – parameter relating to driving style desired by the driver on the basis of the current state and forecasted state of the driver corresponds to the recited body parameter, where both accelerator and brake pedals correspond to the recited sensors, and parameters relating to the journey correspond to the recited parameter for guiding the vehicle),
determining at least one boundary condition for adjusting the at least one adjustment parameter according to the at least one input parameter, based on the detected values of the at least one adjustment parameter, the body parameter and the at least one input parameter (¶38-40 – different fields of the journey correspond to the recited boundary conditions, or states at which the parameters are analyzed utilizing driving style running parameter); and
emitting control data for guiding the vehicle, via an interface, which takes into account the at least one boundary condition as a rule (Fig. 2, ¶39-40, and ¶56-58 - navigation system monitor corresponds to the recited interface, proposed change of route corresponds to the recited emitting control data for guiding the vehicle, and different fields of the journey correspond to the recited boundary conditions, or states at which the parameters are analyzed).
enabling at least intermittently highly automated or fully automated guidance of the vehicle (¶35 – low speed vehicle following mode or speed regulating mode corresponding to the recited at least intermittently highly automated guidance).
While Hennequet does disclose the use of utilizing a body parameter (¶37-39), it does not explicitly disclose the body parameter being a physiological value or being directly tied to a subjective perception of the driving style.
However, Dobler discloses a method and apparatus for influencing the load of a driver in a motor vehicle including the body parameter being on the basis of physiological data and the body parameter specifically characterizing a subjective perception of the driving style in the driving scenario in the same time period (¶36-41 – physiological and biological data attributed to the disposition of the driver including driving style corresponding to the recited body parameters attributing to a subjective perception of the driving style as well as the body parameter being explicitly physiological data as well as this data being utilized to influence highly automated guidance systems including curve warning systems, lane changing assistants, lane assistants which automatically keep the vehicle in the lane, stop and go assistants, automatic braking systems).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the physiologically interpreted disposition of the driver in order to determine, predict, and apply the optimum workload to a driver to prevent driver performance deterioration (Dobler - ¶15-16).

 Hennequet further discloses guiding the vehicle at least intermittently based on the control data (¶42 - alternative routes correspond to the guiding the vehicle and each of the immediate, middle and far fields corresponds to the recited intermediately where many points of control data are listed in ¶42).

Regarding claim 17, Hennequet further discloses the at least one boundary condition emulates a driver or driver group driving style (¶37 - running parameters relating to the driver corresponds to the recited boundary condition emulating a driver style).

Regarding claim 21, Hennequet further discloses simulating, concurrent with the guiding of the vehicle, at least one future driving scenario based on values of the at least one input parameter (¶42-44 - computation of alternative routes corresponds to the recited future driving scenario guiding a vehicle based on imposing restrictions of various kinds on the driver corresponding to the recited input parameter) and 
simulating at least one trajectory of the vehicle based on the at least one future driving scenario (¶42 - computation of alternative routes corresponds to the recited simulating at least one trajectory), 
wherein the control data is based on the at least one simulated trajectory (¶41-44 – driver and running parameters are taken into consideration with the alternative routes).  

the simulating step occurs in real time based on real-time data of a present driving scenario (¶49 – updated dynamically corresponds to the recited real-time updates).  

Regarding claim 23, Hennequet further discloses a plurality of possible prospective trajectories is simulated, and the method (Fig. 5 and ¶69 - various possibilities for the trip corresponds to the recited plurality of possible prospective trajectories) further comprises: 
evaluating the plurality of possible prospective trajectories based on at least one boundary condition (¶70-74 – various parameters are discloses including different boundary conditions such as emissions, battery charge, slope etc), 
wherein the control data reflects a best-rated prospective trajectory (¶69 - decides that the best option corresponds to the recited control data reflecting the best rated trajectory).  

Regarding claim 24, Hennequet further discloses the at least one boundary condition characterizes a driving style attribute selected from the following group: driving time, emission, energy consumption, safety, driving dynamics, drivability, perceived efficiency, perceived safety (¶70-76 – various parameters are discloses including different boundary conditions such as emissions, battery charge corresponding to the recited energy consumption, slope corresponding to the recited driving dynamics, stop light timing corresponding to the recited driving time, etc).  

 a plurality of boundary conditions is considered, and corresponding driving style attributes are weighted differently (¶36, and ¶69-71 – certain parameters are prohibited whereas some are simply taken into account corresponding to the recited different weights of parameters).  

Regarding claim 26, Hennequet further discloses the determining of the at least one boundary condition provides for the at least one body parameter to not exceed at least a predefined limit value (¶40 - speed restrictions correspond to the recited threshold of a boundary condition).  

Regarding claims 30 and 32, Hennequet does not explicitly disclose the use of a body parameter including physiological data however Dobler further discloses the body parameter data includes at least one of heart rate, blood pressure, adrenaline level, and respiratory pattern of the driver (¶36).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the physiologically interpreted disposition of the driver in order to determine, predict, and apply the optimum workload to a driver to prevent driver performance deterioration (Dobler - ¶15-16).

 the vehicle occupant is a driver of the vehicle (¶13 - driving characteristics specific to the driver corresponding to the recited characteristics of vehicle occupant designating the driver).

Regarding claims 33 and 35, while Hennequet does disclose the use of boundary conditions, input, adjustment and body parameters (¶37-40), Dobler more explicitly discloses the at least one boundary condition includes at least one combination of at least input parameters, values of which are associated with the at least one adjustment parameter and the body parameter (¶36-41 – physiological data as well as data relating to the driver disposition are used to determine the load or workload of the driver corresponding to the recited boundary condition which is then used to control the vehicle functions).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the physiologically interpreted disposition of the driver in order to determine, predict, and apply the optimum workload to a driver to prevent driver performance deterioration (Dobler - ¶15-16).

Regarding claims 34 and 36, While Hennequet does disclose the use of utilizing a body parameter (¶37-39), it does not explicitly disclose the body parameter being a physiological value or being directly tied to a subjective perception of the driving style.
However, Dobler further discloses the at least one boundary condition characterizes a driving style attribute, which is a property that triggers a subjective perception or impression in the driver (¶36-41 – driver load or workload corresponding to the recited boundary condition utilizing the driving style where the workload determines a disposition of the driver corresponding to the recited subjective perception of impression of the driver).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the physiologically interpreted disposition of the driver in order to determine, predict, and apply the optimum workload to a driver to prevent driver performance deterioration (Dobler - ¶15-16).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequet et al. (US 2010/0299054) in view of Dobler et al. (US 2007/0182529), as applied to claim 1 above, in view of Urmson et al. (US 8,634,980).

Regarding claim 18, Hennequet further discloses the at least one boundary condition emulates an adapted driver or driver group driving style (¶37 - running parameters relating to the driver corresponds to the recited boundary condition emulating a driver style) but Hennequet does not disclose an autonomous vs manual driving modes.
However, Urmson discloses a driving pattern recognition system including driver-specific autonomous driving when it identifies which driver is currently in the driver's seat which reflects different perceptions of the driver or driver group between automatic guidance and manual guidance of the vehicle (Column 2, Lines 5-12).
 (Urmson – Column 1, Lines 35-40).

Regarding claim 19, Hennequet does not disclose autonomous driving however Urmson further discloses at least some values are recorded during automatic guidance of the vehicle by the driver assistance system (Column 5, Lines 1-24 – components for detecting objects external to the vehicle record values that correspond to the recited automatic guidance values).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the driver parameter based driving change system of Hennequet  in view of Dobler with the autonomous/manual mode system of Urmson in order to recognize the type of driver, such as a teenage driver or an older driver, and modify the driving parameters in response to the recognition (Urmson – Column 1, Lines 35-40).

Regarding claim 20, Hennequet further discloses the at least one adjustment parameter indicates whether the driver will change the guiding of the vehicle by the driver assistance system, upon a combination of the at least one adjustment parameter with the at least one input parameter (¶53-54 and Fig. 2 – running parameters correspond to the recited .  
Hennequet does not disclose the use of autonomous guiding of the vehicle however Urmson further discloses driver-specific autonomous driving when it identifies which driver is currently in the driver's seat which reflects the change between automatic guidance and manual guidance of the vehicle (Column 2, Lines 5-12).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the driver parameter based driving change system of Hennequet in view of Dobler with the autonomous/manual mode system of Urmson in order to recognize the type of driver, such as a teenage driver or an older driver, and modify the driving parameters in response to the recognition (Urmson – Column 1, Lines 35-40).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Duncan et al. (US 2015/0161894) discloses a system for reporting characteristics of automatic driving including attributing physiological data and driving style of an operator to identify and determine performance (¶100).

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665